In concurring in the opinion of Mr. Justice Cothran, I wish to add that, at the close of the Judge's charge to the jury, he specifically charged that the burden of proof relative to defects in the note was on the defendant. At the conclusion of his charge, the Judge used the following language:
"As I have charged you, the burden of proof is on the plaintiff to prove the allegations in his complaint. When he has done that, then the burden shifts to the defendant, who attacks the integrity of the note, and the proof or the burden of proof shifts to the defendant to prove the allegations and the defenses set up in the answer to the defendant."
In view of this clear statement of the law by the Judge at the conclusion of his charge, and in view of the full statement of the law on the question in other parts of his charge, I am of the opinion that the jury was not misled, and the plaintiff not prejudiced on account of the language used by the Judge which is set forth under the third and fourth exceptions.
The charge and the exceptions should be reported. *Page 407